831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William L. COMER;  William L. Comer Family Equity PureTrust;  Myra L. Comer, Trustee, with William L.Comer as Attorney In Fact, Plaintiffs-Appellants,v.INTERNAL REVENUE SERVICE;  Charles A. Parks, DistrictDirector;  Linda C. Brown, Disclosure Officer;Robert E. Williams, Jr., Chief Branch 1;and Peter V. Filpi,Defendants-Appellees.
No. 86-1627.
United States Court of Appeals, Sixth Circuit.
Oct. 19, 1987.

Before ENGEL and RYAN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiffs-appellants, William L. Comer and the William L. Comer Family Equity Pure Trust, represented by trustee Myra L. Comer and William L. Comer, pro se, filed a complaint against the defendants-appellees, the Internal Revenue Service and four individually named officers, on November 19, 1985.  The complaint alleged claims under the Privacy Act, 5 U.S.C. Sec. 552a, and the Freedom of Information Act, 5 U.S.C. Sec. 552.  Also, the plaintiffs-appellants filed a second motion to amend their complaint.  The claims were related to appellants' attempts to access records pertaining to their tax returns for 1975-1981.  The district court granted defendants-appellees' motion for summary judgment and denied plaintiffs-appellants' motion to amend their complaint.


2
The individual defendants-appellees were dismissed because the Freedom of Information Act and the Privacy Act authorize suits against agencies not individuals.  The plaintiffs-appellants Freedom of Information Act claim against Internal Revenue Service was dismissed, without prejudice, for failure to exhaust administrative remedies.  Their Privacy Act claim against the Internal Revenue Service was dismissed because the records in question are exempt from disclosure pursuant to 5 U.S.C. Sec. 552a(k)(2).  Also, the district court denied appellants' second motion to amend their complaint.


3
Upon consideration of the briefs together with the record on appeal, this court concludes that the district court did not err in dismissing this action.  Accordingly, the judgment of the district court is AFFIRMED for the reasons set forth in the memorandum and order of United States District Court Judge James P. Churchill, filed on June 19, 1986.